DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-13, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-7, 9-13, and 16-20 are directed to a method that involves a mental process and organizing human activity such as personal behavior, which is an abstract idea. Claims 1-7, 9-13, and 16-20 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a process.
Step 2A – Prong One: Claim 1 recites an abstract idea. In particular, claim 1 recites the following limitations: “receiving a plurality of blood glucose readings for a person, wherein each reading includes: a blood glucose value; and a timestamp indicating when the respective reading was taken; comparing each blood glucose reading of the plurality to a predefined hypoglycemic event threshold, and identifying a hypoglycemic event when a respective blood glucose reading is below the predefined hypoglycemic event threshold.” These elements of claim 1 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Claim 1 also recites the following limitations: “for at least a subset of the identified hypoglycemic events, prompting the person to provide information associated with each hypoglycemic event …, the information including one or more of: symptoms associated with the respective hypoglycemic event; perceived causes of the respective hypoglycemic event; and treatment for the respective hypoglycemic event; in response to the prompting, obtaining feedback from the person about the identified hypoglycemic events …” These elements of claim 1 are drawn to an abstract idea since they involve methods of organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Step 2A – Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: “at a computer system having one or more processors, a display device, and memory storing one or more programs configured for execution by the one or more processors”,  “using the graphical user interface on the display device” for input; and “providing a report on the display device that includes at least a subset of the obtained feedback””
These elements of claim 1 do not integrate the exception into a practical application of the exception. In particular, the computer system, one or more processors, the display device, the memory, and the graphical interface on the display device are merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  The “providing a report on the display device” is merely adding insignificant extra-solution activity to the judicial exception, i.e., simply displaying the results. 
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the computer system, one or more processors, the display device, the memory, and the graphical interface on the display device do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).  The “providing a report on the display device” is merely adding insignificant extra-solution activity to the judicial exception, i.e., simply displaying the results on a generic computer that performs generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)).
In view of the above, independent claims 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101. 
Claims 15 and 20 are directed to a machine.  Claim 15 is a computer system claim describing “one or more processors; a display device; and memory storing one or more programs configured for execution by the one or more processors including instructions” for executing the method of claim 1, and similarly, claim 20 is a computer program product claim describing “non-transitory computer readable storage medium storing one or more programs configured for execution by a computing device having one or more processors and memory, the one or more programs comprising instructions for” executing the method of claim 1.
These elements do not integrate the exception into a practical application of the exception since these elements are merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  Also, they do not recite additional elements that amount to significantly more than the judicial exception itself. In particular, they simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
With respect to claims 1, 15, and 20, looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 2-7, 9-13, and 16-19 depend from independent claims 1 and 15, respectively, and recite the same abstract idea as the independent claims, and fail to cure the deficiencies of the independent claims by merely reciting additional abstract ideas or further limitations on the abstract idea already recited. Each of these claims limitations does not integrate the exception into a practical application. In particular, the elements of claims 2-7, 9-13, and 16-19 are merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements or simply determining the results of the algorithm that uses conventional, routine, and well known elements.
Also, the limitations from claims 2-7, 9-13, and 16-19 are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements from claims 2-7, 9-13, and 16-19 individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 8 and 14 are NOT rejected under 35 U.S.C. 101 since the additional elements from claims 8 and 14 which describe interaction with “hypoglycemic event icons”, which is significantly more than simply using a generic computer used to perform generic computer functions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-15, 17, 19-20 of U.S. Patent No. 10,321,859 (reference patent). 
Claim 1 of the reference patent has all the features of claim 1 or 15 of the present application.
Claim 2 of the reference patent has all the features of claim 2 of the present application.
Claim 4 of the reference patent has all the features of claim 3 of the present application.
Claim 6 of the reference patent has all the features of claim 4 of the present application.
Claim 7 of the reference patent has all the features of claim 5 of the present application.
Claim 8 of the reference patent has all the features of claim 6 or 17 of the present application.
Claim 9 of the reference patent has all the features of claim 7 of the present application.
Claim 10 of the reference patent has all the features of claim 8 of the present application.
Claim 11 of the reference patent has all the features of claim 9 of the present application.
Claim 14 of the reference patent has all the features of claim 10 or 18 of the present application.
Claim 12 of the reference patent has all the features of claim 11 or 19 of the present application.
Claim 13 of the reference patent has all the features of claim 12 of the present application.
Claim 15 of the reference patent has all the features of claim 13 of the present application.
Claim 17 of the reference patent has all the features of claim 15 of the present application.
Claim 19 of the reference patent has all the features of claim 16 of the present application.
Claim 20 of the reference patent has all the features of claim 20 of the present application.

Claim Objections
Claims 1-2, 6-13, 15-16, and 18-20 are objected to because of the following informalities:  
In claim 1, lines 9-10: “a respective blood glucose reading” should read --the respective blood glucose reading--
In claim 2, 
Line 2: “feedback regarding symptoms” should read --the feedback regarding the symptoms--
Line 3: “feedback regarding causes” should read --the feedback regarding the causes--
Line 4: “feedback regarding treatment” should read --the feedback regarding the treatment--
In claim 6, line 2: “blood glucose level” should be --the blood glucose levels--
In claim 7, 
Line 2: “blood glucose levels” should read --the blood glucose levels--
Line 2: “one or more hypoglycemic events” should read --the hypoglycemic events--
In claim 8, line 1: “obtaining feedback” should read --the obtained feedback--
In claim 9, 
Line 2: “the received blood glucose readings” should read --the received plurality of blood glucose readings—
Line 2: “obtained feedback” should read --the obtained feedback--
In claim 10, 
Line 2: “the hypoglycemic events” should read --the identified hypoglycemic events--
Lines 2-3: “one or more patterns of hypoglycemic events” should read --the one or more patterns of the hypoglycemic events--
Line 4: “the identified patterns” should read --the identified one or more patterns--
In claim 11, line 1: “the identified patterns” should read --the identified one or more patterns of hypoglycemic events--
In claim 12, line 1: “the identified patterns” should read --the identified one or more patterns of hypoglycemic events--
In claim 13, line 2: “the recommended changes” should read --the one or more recommended changes--
In claim 15, lines 11-12: “a respective blood glucose reading” should read --the respective blood glucose reading--
In claim 16, 
Line 2: “the received blood glucose readings” should read --the received plurality of blood glucose readings--
Line 2: “obtaining feedback” should read --the obtained feedback--
In claim 18, 
Line 2: “the hypoglycemic events” should read --the identified hypoglycemic events--
Line 4: “the identified patterns” should read --the identified one or more patterns--
In claim 19, line 1: “the identified patterns” should read --the identified one or more patterns of hypoglycemic events--
In claim 20, line 9: “a respective blood glucose reading” should read --the respective blood glucose reading--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tubb (CA 2750317).
Regarding claim 1, Tubb, in a related field of endeavor, teaches a method for determining a dose of insulin to be set for glycemic control and provide information for glycemic control (i.e., a method for understanding and managing low glucose levels). (Page 3, lines 21-23). Tubb teaches medical device (100) comprising a blood glucose measurement unit (110) (i.e., computer system), which is arranged to measure the blood glucose level of the user of the medical device. The blood glucose measurement unit is connected to a receiving unit (120), which is arranged to forward blood glucose value data received from blood glucose measurement unit to the storage unit (130) (i.e., memory). (Page 20, lines 16-20). Furthermore, the medical device preferably comprises a display unit (160), which is connected to the receiving unit. Preferably, the display unit receives data to be displayed from the receiving unit (i.e., receiving a plurality of blood glucose readings, wherein the reading includes a blood glucose value). (Page 21, lines 1-3). 
These blood glucose levels are preferably provided via the blood glucose values measured via the blood glucose measurement unit. Preferably, all glycemic event information is provided with a time stamp, i.e., the date when the glycemic event has been detected or measured. (Page 59, lines 4-5). 
Figure 12 is a flow diagram illustrating the substeps of the hypoglycemic checks procedure. In step 1210, an internal check is performed, whether low blood glucose values have been recorded. This internal check is preferably performed by checking, whether stored blood glucose values are below one or more threshold values. In the case that one or more blood glucose values are below the defined low blood glucose range, the hypoglycemic checks procedure proceeds to step 1230 to determine whether further actions have to be undertaken (i.e., comparing each blood glucose reading of the plurality to a predefined hypoglycemic event threshold, and identifying a hypoglycemic event when a respective blood glucose reading is below the predefined hypoglycemic event threshold). (Page 34, lines 16-21). In the case that in step 1220 it is determined that all blood glucose values of the last specified days have been equal or above the defined low blood glucose threshold value, i.e., the low blood glucose range, the hypoglycemic checks procedure proceeds to step 1280. In this step, the user is asked, whether a low blood glucose value has been detected by the user, but not recorded in the medical device. Via user input unit the user is able to input the requested information. In the case that no additional low blood glucose values, i.e., unrecorded low blood glucose values are reported for a specific time interval, it is decided in step 1290 to end the hypoglycemic checks procedure. Preferably, after the hypoglycemic checks procedure, the selected algorithm for determining the dose to be administered is executed as shown, e.g., in Figure 11. In the case that unrecorded low blood glucose values are reported by the user, it is decided in step 1290 to proceed with step 1230. (Page 35, lines 19-30). Figure 15 is a schematic diagram showing the display of the medical device, as preferably used in step 1290, which may be used to prompt the person about any identified events. Via display unit, the user is requested to report unrecorded hypoglycemia symptoms during the last days. For example, in the case that the user has
experience hypoglycemia symptoms during the last days, the user will press the right soft key 620 which represents the option "Yes". (i.e., for at least a subset of the identified hypoglycemic events, prompting the person to provide information associated with each hypoglycemic event using a graphical user interface on the display device, the information including symptoms associated with the respective hypoglycemic event). Via soft keys (620), the user can select specific options for answering the questions displayed on the display unit (i.e., in response to the prompting, obtaining feedback from the person about the identified hypoglycemic events using the graphical user interface on the display device). (Page 37, lines 20-28).
In addition, Figure 29 shows a flow diagram illustrating the method steps for determining a dose of insulin to be set for glycemic control according to another aspect of the preferred embodiment of the invention. In step 2910 glycemic event information is received. Preferably, glycemic event information is information on blood glucose levels. Alternatively, the glycemic event information are blood glucose values input by the user via the user input unit (150). The user input unit is preferably implemented as one or more push buttons or alternatively as so called soft keys wherein the function of the respective soft key is displayed on the display unit (160). Alternatively, the user input unit is a key board or a touch screen. (Page 22, lines 18-21). Glycemic event information is information indicating, whether or not a hypoglycemia has been experienced (i.e., symptoms). (Page 58, lines 26-30; Page 59, lines 1-4). In step 2930 it is determined, whether a predetermined glycemic event has occurred within a predetermined time interval. If such a predetermined glycemic event is defined as a hypoglycemia occurred within the last titration interval and such as hypoglycemia occurred within the last titration interval, the method proceeds from step 2930 to 2940, wherein the range information is checked. If the range information indicates that at least one specific blood glucose value is within a specific range in respect to the target blood glucose value, the method proceeds from step 2940 to step 2950, wherein the increasing of the dose according to the set of parameters is determined. Preferably, the selected algorithm is terminated and it is indicated to the user, preferably via display information on the user display 160, that the algorithm has been terminated due to the glycemic events (i.e., providing a report on the display device that includes at least a subset of the obtained feedback). (Page 60, lines 1-11).
Regarding claim 2, Tubb teaches (Figure 15) via display unit 160, the user is requested to report unrecorded hypoglycemia symptoms during the last days (i.e., feedback regarding symptoms). (Page 37, lines 21-22). 
Regarding claim 4, Tubb teaches an embodiment comprising the steps of receiving a low blood glucose threshold value, and reducing the dose by a predetermined amount if the actually determined blood glucose value is below the low blood glucose threshold value. Moreover, the range information preferably represents information that the at least one specific blood glucose value is equal or below a specific threshold value and above or equal to the target blood glucose value, wherein the range information is represented by Boolean values yes or no (i.e., wherein each blood glucose reading that is below the predefined hypoglycemic event threshold is identified as a distinct hypoglycemic event). (Page 10, lines 25-30; Page 11, lines 1-2). 
Regarding claims 15 and 20, Tubb, as previously discussed, teaches a medical device for determining a dose of insulin to be set for glycemic control and provide information for glycemic control. (Page 3, lines 21-23). Tubb teaches medical device (100) comprising a blood glucose measurement unit (110) (i.e., computer system/computing device), which is arranged to measure the blood glucose level of the user of the medical device. The blood glucose measurement unit is connected to a receiving unit (120), which is arranged to forward blood glucose value data received from blood glucose measurement unit to the storage unit (130) (i.e., memory). (Page 20, lines 16-20). Furthermore, the medical device preferably comprises a display unit (160), which is connected to the receiving unit. Preferably, the display unit receives data to be displayed from the receiving unit (i.e., receiving a plurality of blood glucose readings, wherein the reading includes a blood glucose value). (Page 21, lines 1-3). 
These blood glucose levels are preferably provided via the blood glucose values measured via the blood glucose measurement unit. Preferably, all glycemic event information is provided with a time stamp, i.e., the date when the glycemic event has been detected or measured. (Page 59, lines 4-5). 
Figure 12 is a flow diagram illustrating the substeps of the hypoglycemic checks procedure. In step 1210, an internal check is performed, whether low blood glucose values have been recorded. This internal check is preferably performed by checking, whether stored blood glucose values are below one or more threshold values. In the case that one or more blood glucose values are below the defined low blood glucose range, the hypoglycemic checks procedure proceeds to step 1230 to determine whether further actions have to be undertaken (i.e., comparing each blood glucose reading of the plurality to a predefined hypoglycemic event threshold, and identifying a hypoglycemic event when a respective blood glucose reading is below the predefined hypoglycemic event threshold). (Page 34, lines 16-21). 
In the case that in step 1220 it is determined that all blood glucose values of the last specified days have been equal or above the defined low blood glucose threshold value, i.e., the low blood glucose range, the hypoglycemic checks procedure proceeds to step 1280. In this step, the user is asked, whether a low blood glucose value has been detected by the user, but not recorded in the medical device. Via user input unit the user is able to input the requested information. In the case that no additional low blood glucose values, i.e., unrecorded low blood glucose values are reported for a specific time interval, it is decided in step 1290 to end the hypoglycemic checks procedure. Preferably, after the hypoglycemic checks procedure, the selected algorithm for determining the dose to be administered is executed as shown, e.g., in Figure 11. In the case that unrecorded low blood glucose values are reported by the user, it is decided in step 1290 to proceed with step 1230. (Page 35, lines 19-30). Figure 15 is a schematic diagram showing the display of the medical device, as preferably used in step 1290, which may be used to prompt the person about any identified events. Via display unit, the user is requested to report unrecorded hypoglycemia symptoms during the last days. For example, in the case that the user has experienced hypoglycemia symptoms during the last days, the user will press the right soft key 620 which represents the option "Yes" (i.e., for at least a subset of the identified hypoglycemic events, prompting the person to provide information associated with each hypoglycemic event using a graphical user interface on the display device, the information including symptoms associated with the respective hypoglycemic event). Via soft keys (620), the user can select specific options for answering the questions displayed on the display unit (i.e., in response to the prompting, obtaining feedback from the person about the identified hypoglycemic events using the graphical user interface on the display device). (Page 37, lines 20-28).
Furthermore, Figure 29 shows a flow diagram illustrating the method steps for determining a dose of insulin to be set for glycemic control according to another aspect of the preferred embodiment of the invention. In step 2910 glycemic event information is received. Preferably, glycemic
event information is information on blood glucose levels. Alternatively, the glycemic event information are blood glucose values input by the user via the user input unit (150). Glycemic event information is information indicating whether or not a hypoglycemia has been experienced (i.e., symptoms). (Page 58, lines 26-30; Page 59, lines 1-4). In step 2930, it is determined whether a predetermined glycemic event has occurred within a predetermined time interval. If such a predetermined glycemic event is defined as a hypoglycemia occurred within the last titration interval and such as hypoglycemia occurred
within the last titration interval, the method proceeds from step 2930 to 2940, wherein the
range information is checked. If the range information indicates that at least one specific blood glucose value is within a specific range in respect to the target blood glucose value, the method proceeds from step 2940 to step 2950, wherein the increasing of the dose according to the set of parameters is
determined. Preferably, the selected algorithm is terminated and it is indicated to the user,
preferably via display information on the user display (160), that the algorithm has been terminated due to the glycemic events (i.e., providing a report on the display device that includes at least a subset of the obtained feedback). (Page 60, lines 1-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7, 10-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tubb in view of Mayou (U.S. Patent No. 2013/0035871). 
Regarding claim 3, Tubb teaches all of the elements of the current invention as stated above except “determining that a severe hypoglycemic event occurred when the person indicates that assistance was required.” 
Mayou, in the same field of endeavor, teaches a system and method for analyzing and detecting patterns in data received from an analyte sensor, such as a glucose sensor. (Paragraph [0002]). In one embodiment, the measurements are glucose concentration measurements and the events are hypoglycemic events. (Paragraph [0065]). Mayou further teaches that a user can use the user interface to turn on or off a hypoglycemia reoccurrence risk alert that, when turned on, triggers an alert if it is determined that there is a risk of the host reoccurring into hypoglycemia within a predetermined time of having already detected a hypoglycemia event or episode. In some embodiments, the hypoglycemia reoccurrence risk alert includes highlighting a portion of a trend graph displayed on the user interface that corresponds to the predetermined amount of time after the detected severe hypoglycemia event (i.e., determining that a severe hypoglycemic event occurred when the person indicates that assistance was required). (Paragraph [0301]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tubb to incorporate the teachings of Mayou for “determining that a severe hypoglycemic event occurred when the person indicates that assistance was required”. Doing so will help determine if a person with diabetes is at risk for recurring hypoglycemia within 48 hours of a severe hypoglycemic event. (Paragraph [0301]).
Regarding claim 5, Tubb teaches all of the elements of the current invention as stated above except “wherein a plurality of blood glucose readings that are below the predefined hypoglycemic event threshold comprise a single hypoglycemic event when the timestamps of the blood glucose readings are within a two hour time period.” 
Mayou illustrates (Figure 7) a process (700) for detecting a pattern in a host's glucose concentration over time. At step 702, process obtains glucose data for a designated date range. In some embodiments, the glucose data includes sampled data generated by sensor (10) that has been processed and calibrated. In addition to glucose concentration values, the glucose data can include information associated with the glucose data, such as the time when a glucose concentration value was present in a subject. This time may be a measurement time, although there may be a time lag between a measurement time and the associated time that a given concentration is present in a target area of the subject. For example, there may be a time lag between a measurement of a subcutaneous glucose concentration of a subject and a blood glucose concentration (target area) of the subject. At step 704, process 700 applies bounds or filters to the glucose data to determine which data points may be considered contributors to the pattern detection. The bounds or filters may be defined by any number of criteria used to determine if a data point is a contributor to a pattern. For example, a data point can be determined to be a contributor using one or more of the following criteria: (i) a value range criteria defined by upper and/or lower bounds (e.g. below a value of 70 or within a range of 70 to 39), wherein a data point's value can satisfy the value range criteria if the data point's value falls within the upper and/or lower bounds, for example; (ii) a time range criteria defined by starting and/or ending times in a day (e.g., 4 AM to 10 AM), wherein a data point's value does not satisfy this criteria if the data point correlates to a time (e.g., was measured at a time or is determined to indicate a user's glucose concentration at a time) that falls outside of the time range criteria. Any other criteria can be applied in combination with or separately from any of the examples provided above. For example, the filter may analyze only data points that correlate to a time that falls within a time frame (e.g., 2 hours, 3 hours, etc.) of the occurrence of a particular event when information is available indicating when the event has occurred (i.e., wherein a plurality of blood glucose readings that are below the predefined hypoglycemic event threshold comprise a single hypoglycemic event when the timestamps of the blood glucose readings are within a two hour time period). (Paragraphs [230], [237], [0252]-[0253], [0255]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tubb to include that “a plurality of blood glucose readings that are below the predefined hypoglycemic event threshold comprise a single hypoglycemic event when the timestamps of the blood glucose readings are within a two hour time period” to Mayou. Doing so provides a sufficient time window to record a contributing event, such as a user exercising, consuming a meal, administering insulin or other medication, sleeping or the like. (Paragraph [0255]). 
Regarding claim 7, Mayou further teaches that a data points considered to be contributors in step 704 are then assigned weighted values in step 708. In some embodiments, each glucose value of the contributor data points has a corresponding weighted value as defined by a weighted assignment function or map (i.e., graph). Accordingly, each contributor can be assigned a weighted value as defined by a weighted assignment function or map which can be embodied electronically in a lookup table (i.e., wherein the provided report includes a graphical presentation of information regarding blood glucose levels before and after one or more hypoglycemic events). (Paragraphs [0256], [0258]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tubb to incorporate the teachings of Mayou and provide a report that includes a graphical presentation of information regarding blood glucose levels before and after one or more hypoglycemic events. Doing so provides a visual illustration of the data points considered to be contributors, i.e., values that are more clinically significant. (Paragraphs [0026] and [0257]-[0258]). 
Regarding claims 10 and 18, Mayou teaches a device that implements a method (400) that may analyze input glucose measurement data for patterns. The method includes receiving data from inputs as represented by block 401. The inputs provided may include, for example, data from a continuous glucose monitor (CGM data). The CGM data may be both real-time and historical data over a period of time. For example, the data may include historical data from a period covering a four week interval of monitored analyte detection levels. The method 400 may proceed by analyzing the input data for patterns as represented by block 402. For example, patterns can be recognized based on predefined criteria or a set of rules defined in a data analysis application. Additionally, the predefined criteria or rules may be variable and adjustable based on user input. For example, some types of patterns and criteria defining patterns can be selected, turned off and on, and/or modified by a user, a user's physician, a user's guardian, etc. Patterns that may be detected include, but are not limited to, a hyperglycemic pattern, hypoglycemic pattern, patterns associated with a time of day or week, a weighted scoring for different patterns based on frequency, sequence, and severity. The method may proceed by outputting information based on the determined patterns as represented by block 403. For example, the output can include a real-time analysis of the inputs and determined patterns or may be a retrospective analysis of the data. The output may include a detailed report of the determined pattern information (i.e., analyzing the hypoglycemic events and the obtained feedback to identify one or more patterns of hypoglycemic events; and including the identified patterns of hypoglycemic events in the provided report). (Paragraphs [0180]-[0185]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tubb to incorporate the teachings of Mayou and “analyz[e] the hypoglycemic events and the obtained feedback to identify one or more patterns of hypoglycemic events; and includ[e] the identified patterns of hypoglycemic events in the provided report”. Doing so provides detailed information needed to take possible corrective actions for the user. (Paragraphs [0185]). 
Regarding claims 11 and 19, Mayou teaches, as previously discussed, patterns can be  recognized based on predefined criteria or a set of rules defined in a data analysis application. Some examples of the types of relationships that can be considered a pattern include hypoglycemic events by time of day. (i.e., the identified patterns include a correlation between hypoglycemic events and time of day). (Paragraphs [0182]-[0183]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tubb to include that “the identified patterns include a correlation between hypoglycemic events and time of day or day of week” to Mayou. Doing so identifies patterns where the user tends to have low glucose concentrations around the same time in the day. (Paragraph [0183]). 
Regarding claim 12, Mayou teaches that depending on the predefined threshold level, a glucose level which remains below the threshold level, even for a long period of time, may not be considered a clinically relevant event. For example, if such a pattern fails to repeat over a period of several days, it may indicate that the user has reasonable control of the glucose level, and no corrective action may be necessary. Additionally, a glucose level which remains substantially below a first threshold level, while not reaching what one would consider dangerous levels, for substantially long periods may indicate that a user may not be aware or have reasonable control of the glucose level (i.e., the identified patterns indicate that the person is unaware when low blood glucose levels are occurring). (Paragraph [0187]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tubb to include that “the identified patterns indicate that the person is unaware when low blood glucose levels are occurring” to Mayou. Doing so identifies a pattern that may indicate a need for corrective action. (Paragraph [0187]). 
Regarding claim 13, Mayou teaches that the computer device may be used to calculate current response curves that can be displayed on charts and graphs (i.e., report) to aid users in quickly identifying areas of responses that need better control. For example, the computing system could use the onset of response curves to automatically detect pre/post meal times and automatically calculate pre/post meal statistics. The user may then make long term decisions regarding correction of estimated blood glucose levels based on the statistics and detected pattern data such as how to alter their medication, food intake, or behavior for the next event (i.e., report includes one or more recommended changes to activities of the person, and wherein the recommended changes are associated with exercising, eating, or taking medication). (Paragraphs [0287] and [0289]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tubb to incorporate the teachings of Mayou and provide a “report [that] includes one or more recommended changes to activities of the person, and wherein the recommended changes are associated with exercising, eating, or taking medication”. Doing so provides detailed results that may allow the patient to make decisions to alter certain behaviors and/or improve diabetes management, improve trend detection, improve glucose control, reduce hyperglycemic and hypoglycemic events, improve information for the user to take action upon in a timelier matter, and improve a patient's recognition of patterns.  (Paragraphs [0287] and [0292]). 
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tubb in view of Cohen (WO 2010075350).
Regarding claims 9 and 16, Tubb teaches all of the steps of the current invention as stated above except “transmitting the received blood glucose readings and obtained feedback to a second computing device to identify one or more patterns of hypoglycemic events.”
	Cohen, in a related field of endeavor, teaches systems and methods of diabetes analysis whereby a plurality of glucose level readings for a user is received, then the at least two glucose level readings from the common event occurrence onwards in time for a time period is analyzed and a glucose level pattern formed by the at least two glucose level readings having a similar shape is determined. The diabetes data management system (DDMS) (16) may communicate with a plurality of subject support devices (12), such as blood glucose meters, glucose sensors/monitors, or an infusion pump. The device communication layer (24) allows the DDMS, which is installed on computing device (100) to receive information from and transmit information to or from each subject support device (i.e., transmitting the received blood glucose readings and obtained feedback to a second computing device to identify one or more patterns of hypoglycemic events). (Paragraphs [0037], [0039]-[0040]). 
	As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tubb to incorporate the teachings of Cohen for “transmitting the received blood glucose readings and obtained feedback to a second computing device to identify one or more patterns of hypoglycemic events”. By providing an ability to interface with multiple different types of subject support devices, the DDMS may collect data from a significantly greater number of discrete sources and may provide expanded and improved data analysis capabilities by including a greater number of subjects and groups of subjects in statistical or other forms of analysis that can benefit from larger amounts of sample data and/or greater diversity in sample data, and, thereby, improve capabilities of determining appropriate treatment parameters, diagnostics, or the like. (Paragraph [0040]). 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 14 would be allowed for disclosing “a plurality of hypoglycemic event icons displayed in the graphical user interface,” “each hypoglycemic event icon including an indicator that shows how commonly the respective hypoglycemic event icon is selected by the person using (i) a numeral, (ii) icon shading, and/or (iii) icon coloring.” 
Cohen teaches a diabetes data management system that provides a user, when requested, a list or arrangement of multiple selectable icons or other indicia representing available data, software, software updates or other information available to the user to accommodate the user's preferences, but does not teach “hypoglycemic event icons” and “an indicator that shows how commonly the respective hypoglycemic event icon is selected using (i) a numeral, (ii) icon shading, and/or (iii) icon coloring” as taught in the specification. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/               Examiner, Art Unit 3791                                                                                                                                                                                         	5/5/2022

/MATTHEW KREMER/               Primary Examiner, Art Unit 3791